Citation Nr: 1757197	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  10-26 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to March 22, 2011, in excess of 50 percent from March 22, 2011 to December 23, 2016, and in excess of 70 percent from December 23, 2016 for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 2002 to January 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction currently resides at the RO in San Diego, California.  

Historically, in the June 2009 rating decision, the RO, in relevant part, granted service connection for PTSD and assigned an initial 10 percent evaluation, effective January 18, 2009, the day following the Veteran's separation from service.  Subsequently, in a May 2010 rating decision, the RO granted an increased rating to 30 percent, effective January 18, 2009.  Thereafter, in a February 2012 rating decision, the RO granted an increased rating from 30 percent to 50 percent, effective March 22, 2011.  Most recently, in a March 2017 rating decision, the RO granted an increased rating from 50 percent to 70 percent, effective December 23, 2016.  As these rating decisions were during the appeal period and do not represent an award of the maximum rating available for this disability, the Veteran's increased rating claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

This matter was previously before the Board in January 2014 at which time the claim for TDIU was considered part and parcel to the claim for an increased disability rating and included among the issues on appeal before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  All issues were then remanded for additional development.  Subsequently, in July 2016, the Board again remanded this matter for additional development.  The RO has since complied with the Board's directives and this matter is once again before the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

In a June 2013 VA Form 9, the Veteran appeared to raise the issue of entitlement to an increased rating for his service-connected dermatitis.  The Board previously referred this issue to the Agency of Original Jurisdiction (AOJ) in the January 2014 remand.  However, this issue has not been adjudicated by the AOJ.  Additionally, in the March 2014 VA Form 9, the Veteran raised the issue of entitlement to an increased rating for his service-connected knee disorders.  This issue has also not been adjudicated by the AOJ.  Accordingly, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 


FINDINGS OF FACT

1.  Prior to March 22, 2011, the Veteran's PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.

2.  From March 22, 2011 through the remainder of the appeal period, the Veteran's PTSD has been productive of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.   

3.  The Veteran's service-connected PTSD has not rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the period prior to March 22, 2011, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  For the period from March 22, 2011 to December 23, 2016, the criteria for an initial disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.130, DC 9411 (2017).

3.  For the period from December 23, 2016, the criteria for an initial disability rating in excess of 70 percent have not been met.  38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.130, DC 9411 (2017).

4.  The criteria for a TDIU have not been met.  38 U.S.C. § 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.340, 4.3, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and pertinent post-service treatment records have been obtained.  He was also offered the opportunity to testify before the Board, but he declined.  

Significantly, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's PTSD, like all psychiatric disorders, is rated under the General Rating Formula for mental disorders.  Under the General Rating Formula, a 30 percent rating is assigned for a mental disorder that results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A rating of 50 percent is warranted for a mental disorder that results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A rating of 70 percent is warranted for a mental disorder that results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Importantly, evaluations under § 4.130 are symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  The Board notes however that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating and are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV). The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2017).  However, they are just one of many factors considered when determining a rating.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit-of-the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.
Analysis - PTSD

The Veteran is currently assigned an initial disability rating of 30 percent prior to March 22, 2011; 50 percent from March 22, 2011 to December 23, 2016; and 70 percent from December 23, 2016, for his service-connected PTSD.  Throughout the appeal period, however, the Veteran has continually asserted that he is entitled to higher initial ratings for that disability.  As will be discussed more fully below, the Board finds that an initial increased rating is not warranted for the period prior to March 22, 2011 and from December 23, 2011.  The Board, however, finds that a higher 70 percent rating is warranted for the period from March 22, 2011 to December 23, 2011, based on occupational and social deficiencies in most areas.  

Prior to March 22, 2011.

In November 2008, the Veteran reported PTSD symptoms consisting of: generalized panic feelings, auditory hallucinations (5 to 8 times per month), anxiety attacks (3 times per month), sleep disturbances (6 to 10 times per month).  However, his judgement, memory, problem-solving skills, speech, and abstract reasoning were not impaired.  He was assigned a GAF score of 70.

In May 2009, the Veteran underwent a VA examination to assess the current severity of his PTSD.  The Veteran reported that he had overall appropriate social interactions and was able to enjoy social outings with friends and family.  He also reported symptoms of emotional blunting, mild withdrawal, hyperarousal, episodic nightmares, sleep disturbance, intrusive thoughts and mild to moderate vigilance. The examiner indicated that the overall impact of the Veteran's symptoms posed mild difficulties and that he functioned fairly well.  The examiner assigned a GAF score of 70.  

The Board finds that for the period prior to March 22, 2011, the criteria for a higher 50 percent rating are not met.  The Board acknowledges that the Veteran displayed some symptoms associated with higher ratings, such as anxiety/panic attacks and hallucinations.  Nonetheless, the Board finds that the documented symptoms more closely approximate the criteria for a 30 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013); see also Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002) (the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, and are not meant to be exhaustive).  Chiefly, the totality of the Veteran's disability picture does not demonstrate that his service-connected PTSD resulted in symptoms productive of occupational and social impairment with reduced reliability and productivity (i.e., 50 percent rating).  Significantly, the overall impact of his symptoms did not result in impaired judgment or abstract thinking, and his symptoms did not appear to result in difficulty establishing and maintaining effective work and social relationships.  In particular, his symptoms were characterized as mild and he had overall appropriate social interactions.  Moreover, the Board finds that the Veteran's GAF scores of 70 reflect mild symptomatology and are consistent with the assigned rating. 

From March 22, 2011 to December 23, 2016.

In March 2011, the Veteran underwent a VA examination to assess the current severity of his PTSD.  The Veteran reported symptoms of hyperarousal, hypervigilance, intrusive thoughts and images of traumatic events, anxiety, depression, fatigue, feeling on edge, irritability, lack of sleep, isolation and withdrawal from others, difficulties participating in and enjoying activities, impaired thought processes, impaired judgment, panic attacks more than once a week, impairment short and long term memory, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner provided that the effects of the PTSD symptoms on the Veteran's employment and overall quality of life include unemployment, isolation, and withdrawal from others and activities.  Nevertheless, the examiner indicated that the Veteran's psychiatric impairment was characterized by occupational and social impairment with reduced reliability and productivity and that, mentally, the Veteran was intermittently unable to perform activities of daily living.  The examiner assessed the Veteran with a GAF score of 50.  

Prior to December 23, 2016, the Veteran's VA Medical Center (VAMC) records indicated that the Veteran suffered from symptoms of anxiety, sleep disturbance, flashbacks, auditory hallucinations, intrusive memories, nightmares, social withdrawal, hypervigilance, irritability, aggressiveness, depression, and suicidal thoughts.  The Veteran also reported in April 2016 that he had episodes where he became tearful, irritable, and filled with rage and he had an incident of road rage.  He reported that such incidents negatively impacted his home life and work. 

The Board notes that although, the March 2011 VA examiner appears to indicate that the Veteran was unemployable, the statement regarding the Veteran's unemployment is ambiguous and does not necessarily indicate that the Veteran was unable to work.  Significantly, the VA examiner's opinion regarding the Veteran's occupational and social impairment provides clarification that the Veteran's PTSD impacts his ability to work, but does not prevent him from working.  Moreover, as will be explained more fully below, the Veteran has not otherwise shown that he is unable to obtain and maintain substantially gainful employment.

The above characterization of impairment by the March 2011 VA examiner, that the Veteran had occupational and social impairment with reduced reliability and productivity, indicates a disability compatible with a 50 percent rating under VA's rating schedule.  However, the Board finds that the documented symptoms more adequately equate to occupational and social impairment with deficiencies in most areas (i.e., a 70 percent rating).  Chiefly, the record reflects that the Veteran faced deficiencies in such areas as work/school, family relations, judgment, thinking, and mood due to symptoms of hallucinations, sleep disturbance, irritability/anger, and isolation/social withdrawal.  Furthermore, the evidence indicates that the Veteran was intermittently unable to perform activities of daily living.  Moreover, his assigned GAF score of 50 is indicative of serious symptomatology, which corresponds with a 70 percent rating.  Accordingly, in consideration of the psychiatric symptoms above and resolving all reasonable doubt in the Veteran's favor, the Board finds that his symptomatology more closely approximates the criteria for a 70 percent rating beginning March 22, 2011.  

The Board notes that the symptoms of hallucinations and intermittent inability to perform activities of daily living are associated with a higher 100 percent rating.  However, the Board emphasizes that the Veteran's disability picture does not demonstrate that his service-connected PTSD resulted in symptoms productive of total occupational and social impairment (i.e., a 100 percent rating).  Mauerhan, 16 Vet. App. at 442-43 (The Board need not find all or even some of the symptoms to award a specific rating).  In pertinent part, VAMC records and VA examination reports indicate that the Veteran was able to function (albeit limited) in school and at a job.  

From December 23, 2016. 

Most recently, in December 2016, the Veteran underwent a VA examination to assess the current severity of his PTSD.  The Veteran indicated that he had graduated with a bachelor's degree in science in 2014 and was working fulltime as a VA outreach worker.  He reported symptoms of depressed mood; anxiety; suspiciousness; near continuous depression affecting ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, recent events; difficulty understanding complex commands; impaired abstract thinking; disturbance of motivation and mood; difficulty establishing and maintaining effective work/social relationships; and difficulty adapting to stressful circumstances.  The examiner opined that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  

Based on the foregoing, the Board finds that an increased rating is not warranted for the period from December 23, 2016.  In pertinent part, although the Veteran has demonstrated persistent hallucinations, he has not demonstrated total occupational and social impairment.  Specifically, the Veteran has not been shown to exhibit grossly inappropriate behavior; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or other symptoms approximating the criteria for a 100 percent schedular rating.  Furthermore, the Veteran has also demonstrated an ability to work fulltime.  Therefore, the Board finds that the psychiatric symptoms shown do not support the assignment of a higher 100 percent rating.  

Analysis - TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341 (a), 4.19; see Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).

Prior to March 22, 2011 and from March 22, 2011 to December 23, 2016.

Prior to March 22, 2011, the Veteran was service connected for PTSD (30 percent), arthritis of both ankles (10 percent), tinnitus (10 percent), seborrheic dermatitis (10 percent), left knee strain (0 percent), and onychomycosis (0 percent).  The combined evaluation for his service-connected disabilities was 50 percent.  Accordingly, the Veteran has not met the schedular requirements for assignment of a TDIU under 38 C.F.R. § 4.16(a) during this time period.  

From March 22, 2011 to December 23, 2016, the Veteran's PTSD was increased to 50 percent and he became service-connected for status post right knee partial lateral meniscectomy (100 percent from April 10, 2014 to June 1, 2014 and 0 percent therefrom).  He had a combined evaluation of 60 percent.  Therefore, for this period, the Veteran has also not met the schedular requirements for assignment of a TDIU.

Even though the Veteran does not meet the schedular criteria for consideration of a TDIU for the periods above, the Board must still consider whether referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted.  Under the extraschedular provision of 38 C.F.R. § 4.16(b), a claimant must show that he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities in order to warrant a referral to the Director, Compensation Service, for extraschedular consideration.  However, in light of Rice, the Board is limited to consideration of whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD, exclusively. 

Immediately following service, as indicated above, the Veteran was able to function appropriately with some mild symptomatology.  See May 2009 VA Examination.  Additionally, although the Veteran's PTSD resulted in severe symptomatology, VA examiners have not found that they result in total occupational impairment.  

Rather, the record shows that as early as October 2011 the Veteran was able to attend school to pursue a bachelor's degree.  See October 2011 VAMC records.  Further, the record indicates that he graduated with a bachelor's degree in science in 2014.  See December 2016 VA Examination.  Moreover, in January 2015, the Veteran reported that he was going to school for human development.  He also reported that as of December 2015 he was employed fulltime as a VA outreach worker.  See March 2016 VAMC records and December 2016 VA Examination.  

In light of the foregoing, the Board acknowledges that the Veteran's service-connected PTSD has resulted in occupational impairment; however, the evidence of record does not show that his PTSD has precluded substantially gainful employment.  The Board emphasizes that the assigned disability rating is already meant to compensate the Veteran for the average impairment of earning capacity resulting from his service-connected PTSD.  38 U.S.C. § 1155; 38 C.F.R. Part 4.

Accordingly, for the period prior to March 22, 2011 and from March 22, 2011 to December 23, 2016, the Veteran's overall disability rating does not meet the criteria for a schedular assignment of a TDIU, and the weight of the evidence does not indicate that the Veteran is rendered unable to obtain and maintain substantially gainful employment due to the effects of his service-connected disability alone, so as to require referral to the Director of Compensation Service for extraschedular consideration.  Thus, as a preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is inapplicable, and his claim of entitlement to a TDIU must be denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From December 23, 2016. 

From December 23, 2016, the Veteran's PTSD was increased to 70 percent and he had a combined evaluation of 80 percent.  As there is one disability rated at 60 percent, the schedular requirements under 38 C.F.R. § 4.16(a) have been met.  

The Board reiterates that, in light of Rice, the Board is limited to consideration of whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD, alone.  Moreover, the Board emphasizes that the ultimate responsibility for a TDIU determination is a factual rather than a medical question and, as such, is an adjudicative determination properly made by the Board or the RO.  Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013) (citing 38 C.F.R. § 4.16 (a))

The Board has also fully considered the Veteran's statement that he has not been able to hold a job since December 2010.  See January 2015 Correspondence.  However, the evidence of record does not support a finding that the Veteran is unable to gain and maintain a substantially gainful occupation.  In pertinent part, while recent VA examinations indicate that the Veteran's ability to work will be impacted by his PTSD, it appears the Veteran has been able to work a fulltime job as of December 2015.  See December 2016 VA Examination.  Accordingly, the Board finds that the preponderance of the evidence reflects that the Veteran's service-connected disabilities have not precluded him from obtaining and maintaining substantially gainful employment.  Entitlement to a TDIU is therefore not warranted.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating in excess of 30 percent prior to March 22, 2011 for PTSD is denied. 

An initial 70 percent rating, but not higher, for PTSD from March 22, 2011 to December 23, 2011 is granted subject to the laws and regulations governing the award of monetary benefits.

An initial rating in excess of 70 percent from to December 23, 2016 for PTSD is denied. 

Entitlement to a TDIU is denied. 




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


